Citation Nr: 1126564	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  99-21 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to the left clavicle.

2.  Entitlement to a compensable rating for residuals of a laceration wound to the right knee joint.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1974 to January 1978 and from June 1979 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1996 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2001, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board, in pertinent part, remanded the issues remaining on appeal for additional development in December 2001 and February 2009.  The requested development has been substantially completed.

A review of the record reveals that subsequent to the March 14, 2011, supplemental statement of the case the Veteran submitted a statement, in essence, disputing that the injury to his left shoulder was related to his having bumped into a pole in 1975 and reiterating his claim that he had sustained injuries in a confrontation in Berlin in 1974.  The Board finds that these statements are essentially cumulative of the evidence previously considered and that a remand for Agency of Original Jurisdiction (AOJ) consideration of the March 14, 2011, statement is not required.  But see, 38 C.F.R. § 20.1304 (2010).

The Board notes that a March 2011 rating decision denied entitlement to service connection for right knee degenerative arthritis, an issue previously found by the Board to have been inextricably intertwined with the increased rating issue on appeal.  The Veteran was notified of this determination and his appellate rights by correspondence sent to his address of record on March 18, 2011.  As the Veteran has not submitted a notice of disagreement from this determination with the AOJ, the matter is not before the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  Residuals of an injury to the left clavicle were not manifest during active service, were not manifest within one year of service, and are not shown to have developed as a result of an established event, injury, or disease during active service.

3.  The service-connected residuals of a laceration wound to the right knee joint are presently manifested by a superficial scar that is tender, but which is not unstable and which results in no limitation of function.


CONCLUSIONS OF LAW

1.  Residuals of an injury to the left clavicle were not incurred in or aggravated by military service nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for an increased 10 percent rating, but no higher, for the residuals of a laceration wound to the right knee joint have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in correspondence dated in February 2004, May 2009, and August 2010.  The issues remaining on appeal were subsequently readjudicated in a March 2011 supplemental statement of the case.  The VCAA letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in May 2009.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private medical reports, and the Veteran's statements and testimony in support of his claims.  The Veteran testified in March 2001 that he had not applied for Social Security Administration (SSA) disability benefits.  The Board finds that further attempts to obtain additional evidence would be futile.

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Although the Veteran's service representative in a May 2011 informal hearing presentation asserted that VA actions ordered in a June 2010 deferred rating decision appeared to be "developing the claim for the mere purpose of denying the claim," the Board finds no evidence of impropriety related to that matter.  The June 2010 deferred rating decision accurately noted matters the Board had identified as pertinent in the case and a determination that the June 2009 opinion had not provided sufficient rationale is not erroneous.  In fact, there is no indication from the available record that the June 2009 VA examiner's opinion, which was identified by the Veteran's service representative as probative of the claim, was provided based upon an adequate review which considered the pertinent X-ray examination findings.  

The Veteran and his service representative have also asserted that the Veteran's service-connected residuals of a laceration wound to the right knee joint were not adequately evaluated by VA examination.  The Board finds, however, that the Veteran's right knee has been thoroughly evaluated over the course of this appeal, with a complete evaluation of his scar in June 2008.  The available medical evidence is sufficient for adequate determinations.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Service Connection Claim
Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

Service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

Factual Background and Analysis

Service treatment records dated September 6, 1974, show an X-ray examination of the "right" shoulder revealed no fracture or dislocation.  The examiner noted that the Veteran probably sustained a severe strain at the "right" clavicle-sternal joint.  A September 20, 1974, report noted a figure eight binding was removed from the "right" shoulder and the Veteran was discharged to physical therapy.  A June 13, 1975, report noted the Veteran complained of "left" shoulder pain after bumping into a pole during physical training.  An examination revealed no edema and no signs of trauma.  Treatment included a prescription of parafon forte and the Veteran was released to duty.  A July 1975 report noted he complained of pain and soreness to the "right" collarbone after fighting.  The diagnosis was possible separation of the" right" collarbone.  

Records dated June 22, 1980, show the Veteran was involved in a motor vehicle accident after having a few drinks.  Examination revealed diffuse tenderness to palpation along the "left" clavicle without swelling or obvious loss of function.  A June 30, 1980, report noted the Veteran sustained injuries including to the "left" shoulder in a June 22, 1980, automobile accident.  An X-ray examination of the "left" shoulder was within normal limits.  The diagnosis was abrasions and contusions healing secondary to accident.  

Private medical reports dated in April 1990 show the Veteran reported complaints including bilateral shoulder pain.  The findings revealed degenerative changes to the cervical spine.  Reports dated in October and December 1990 noted complaints of neck and shoulder pain.  

On VA examination in March 1996 the Veteran reported he sustained a right knee laceration in an automobile accident in 1979 which had healed with no further problems.  He stated he had a history of dislocation and injury to the right collarbone when he was hit in 1975.  He reported it had healed and that he had no present sequelae.  The examiner noted there was some mild deformity to the medial aspect of the left clavicle without local tenderness.  The diagnoses included history of laceration wound of the right knee joint, well healed, and history of left clavicular injury, with improvement.  A March 1996 X-ray examination report noted no significant abnormal findings to the left clavicle.

In his original January 1996 application for VA benefits the Veteran reported that he sustained injuries including a left collarbone dislocation in February 1976.  In statements and personal hearing testimony he reported dislocated his left clavicle in service in a fight with a fellow serviceman.  He stated his arm was in a sling for approximately one month.  He denied any subsequent left clavicle injuries.  He reported a diagnosis of arthritis was first provided in 1996.  

VA treatment records include a September 1998 X-ray examination report noting mild degenerative joint disease to the left acromioclavicular joint.  Examination of the left clavicle was within normal limits.

In his September 1999 substantive appeal the Veteran asserted that his medical records involving his shoulder contained errors.  He stated that some records referred to the left shoulder/clavicle when they should have referred to the right shoulder/clavicle.  He claimed that records dated on September 6, 1974, and on July 10, 1975, should have referred to the right shoulder or clavicle.  He noted he had hurt his left shoulder in June 1975 when he bumped into a pole and that the March 1996 VA examination verified some left shoulder deformity.  

At his March 2001 Board hearing the Veteran testified that he had dislocated his left clavicle in a fight with another serviceman.  He reported that he had not experienced any subsequent dislocations, but his last doctor told him he had arthritis in the joint.  He denied any subsequent injuries to that area.  

On VA joints examination in October 2004 the Veteran reported a history of neck pain since a motor vehicle accident in 1973 prior to service.  He stated he had been treated with traction for six months.  He reported that in 1998 he underwent surgery at C4-5 and since then had two revisions at the same level.  He asserted that his neck disorder had been aggravated by military service.  The examiner noted the Veteran also reported what sounded like a sternoclavicular dislocation in 1974 during service which was treated with a portable traction device, but that the details about the injury were not clear.  It was noted the Veteran did not have constant pain associated with this problem, but that he experienced pain with activities, such as pulling, pushing, or other heavy activities using the left arm.  The pain was described as momentary and was relieved by rest.  

An examination revealed no obvious deformity to the left clavicle, but upon close inspection it appeared that the left sternoclavicular joint may have been less prominent or posteriorly displaced compared to the right.  There was some tenderness to percussion, but no gross deformity.  The diagnoses included left sternoclavicular pain.  The examiner noted that although the left sternoclavicular joint pain was not disabling it was problematic and was most likely caused by or a result of the Veteran's military service.  An October 2004 X-ray examination revealed mild medial and patellofemoral degenerative changes.  

In a January 2005 addendum the October 2004 VA examiner noted that upon review of the Veteran's claims file there was no evidence of a clavicle fracture and that X-ray examination reports from 1975 demonstrate the absence of a fracture.  It was further noted that there was no X-ray examination or clinical evidence that he ever had a sternoclavicular dislocation.  The examiner stated that a past medical record indicated that there was some concern for a sternoclavicular strain and that this "may" be the source of his continued pain; however, he did not have any specific limitations of function or pain due to that disorder.  The examiner also found that "[n]onetheless, whatever pain or disability he does suffer from, related to his shoulder, it is at least as likely as not due to the injury described as a sternoclavicular strain for which he received a figure-of-eight sling."

On VA examination in June 2008 the Veteran reported that he sustained a left clavicle separation from the sternum after an altercation with a friend during active service in Germany.  He stated he had a brace for one month.  He complained of pain, weakness, stiffness, and some locking.  There was no evidence of swelling, redness, or drainage.  Examination revealed no deformity, angulation, false motion, shortening, articular motion, malunion, nonunion, tenderness, drainage, edema, painful motion, redness, or heat.  X-ray examinations revealed mild degenerative changes to the left shoulder but no definite abnormality of the left clavicle.  The diagnoses included "[n]o noted abnormality of the left clavicle presently."  The examiner, identified as a physician's assistant, stated that there was no diagnosis for the left clavicle that would render necessary an etiology opinion.  

In its February 2009 remand order the Board noted that the October 2004 VA examiner (also the author of the January 2005 addendum) had failed to discuss the fact that the Veteran's service treatment records pertaining to the purported sternoclavicular strain reference the "right" rather than the "left" clavicle and that his post-service medical records revealed treatment for right shoulder problems and pain.  The Board also referred to VA examination reports dated in March 1996 and March 1998, but that the information identified as provided in the March 1998 report appears to have been provided in a VA X-ray examination report dated September 3, 1998.  The RO/Appeals Management Center (AMC) was instructed to return the claims file to the June 2008 VA examiner for an addendum opinion addressing whether it was as likely as not that the diagnoses of mild degenerative joint disease of the left acromioclavicular joint and left shoulder degenerative changes were related to service.

In a June 2009 medical opinion the June 2008 VA examiner reviewed the claims file and noted that there were two reported events involving the left shoulder, identified in a June 1975 notation of left shoulder pain after he bumped into a pole and a June 1980 report of mild left sternoclavicular tenderness and decreased range of motion subsequent to a motor vehicle accident.  It was the examiner's opinion that it was at least as likely as not that the degenerative joint disease of the left shoulder was related to service.  No opinion or additional comments were provided as to the diagnosis of record of mild degenerative joint disease of the left acromioclavicular joint.

In a June 2010 deferred rating decision the RO found the June 2009 opinion had not given a complete rationale for the opinion and that the examination should be returned as insufficient.  The claims file was ordered to be returned for clarification/review/opinion by a specialist, preferably an orthopedic doctor to review the case and provide a complete rationale.  It was noted that the Board's remand had cited objective medical evidence including X-ray examination reports dated in March 1996 and March 1998 (but apparently actually referring to a September 1998 report).

A December 2010 VA medical opinion, provided by a medical doctor, noted a review of the claims file revealed treatment in June 1975 after the Veteran bumped into a pole with his left shoulder, but that the examination was unremarkable.  It was further noted that the record included a March 1996 X-ray examination report which showed a normal clavicle, a September 1998 report which showed a normal left clavicle and mild degenerative joint disease of the left acromioclavicular joint, and a June 2008 report which showed an unremarkable left clavicle and mild degenerative changes to the shoulder.  It was the examiner's opinion that the Veteran had some mild degenerative changes in the left shoulder which were not related to anything that occurred in service.  

Based upon the evidence of record, the Board finds that residuals of an injury to the left clavicle were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service.  There is no evidence of arthritis manifest within the first post-service year.  The Board notes the service connection issue in this case is complicated by the Veteran's allegation of error in his service treatment records, by his reports during VA examinations of left shoulder and left clavicle injuries in service which were apparently accepted by VA examiners without review of the record, by a voluminous record, and by inadequate and/or inconsistent VA medical opinions.  

The Board finds, however, that the Veteran's assertions that information provided in his service treatment records misidentified the specific shoulder/clavicle joint he injured in service are inconsistent with the evidence of record and that these specific claims are unsupported by any corroborating evidence.  The Veteran's statements as to these matters are found to be not credible.  For similar reasons his reports of any continuity of left shoulder or left clavicle pain since service are found to be not credible.  

The December 2010 VA medical opinion is found to be persuasive that there is no present left clavicle disability and that the Veteran's mild degenerative changes in the left shoulder were not related to any incident, injury, or disease during active service.  The Board notes that the December 2010 VA medical opinion was provided by a physician who, although identified by the Veteran's service representative as not being an orthopedic specialist, is considered to have adequate medical expertise in such matters as a result of his training in internal medicine.  Although the examiner failed to reference service treatment reports dated in June 1980 showing diffuse tenderness to palpation along the "left" clavicle and injuries including to the "left" shoulder subsequent to a motor vehicle accident, the Board finds it is significant that those reports also showed an X-ray examination revealed the "left" shoulder was within normal limits.  The Board further finds that the provided opinion shows the December 2010 examiner considered X-ray examination findings in March 1996, September 1998, and June 2008 more significant to the present appeal.  The opinion is otherwise well supported by the provided rationale and consistent with the probative evidence of record.  

In light of the X-ray examination findings in June 1980 of a left shoulder within normal limits and the absence of any objective medical findings or credible and probative evidence of a continuity of symptomatology for many years after service, the Board finds the failure of the December 2010 examiner to reference pertinent service treatment reports dated in June 1980 to be harmless error.  The examiner's opinion is otherwise substantially complete and adequate.  The Federal Circuit has held that the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The Board further finds the period of time between the Veteran's discharge from active service in 1983 and the earliest documented evidence of symptomatology in left shoulder or left clavicle area to be significant in this case.

The overall evidence is persuasive that the Veteran sustained no chronic disabilities to the left clavicle or left shoulder as a result of injuries shown to have occurred in June 1975 and June 1980 and that any present disabilities in the left shoulder, clavicle, or acromioclavicular joint were not incurred as a result of service.  For these reasons, the Board finds entitlement to service connection for residuals of an injury to the left clavicle is not warranted.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Upon award of service connection, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).

During the course of this appeal VA regulations for the evaluation of skin disabilities were revised effective August 30, 2002.  67 Fed. Reg. 49596 (Jul. 31, 2002).  They were revised again effective October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  These additions and revisions include provisions that a Veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008, can request review irrespective of whether the disability has increased since the last review.  VA will review that Veteran's disability rating to determine entitlement to a higher rating as a claim for an increased rating for purposes of determining the effective date of any award; however, in no case will the award be effective before October 23, 2008.  Id.  Where the law or regulations governing a claim are changed while the claim is pending the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary.

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

7804
Scars, superficial, tender and painful on objective demonstration
10
 
Note: The 10 percent rating will be assigned, when the requirements are met, even though the location may be on the tip of a finger, and the rating may exceed the amputation value for the limited involvement. 

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to August 30, 2002).

7805
Scars, other.
Rate on limitation of function of part affected.

38 C.F.R. § 4.118, Diagnostic Code 7805 (effective prior to August 30, 2002).

The revised rating criteria effective from August 30, 2002, are as follows:

7804
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not associated with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation. (See Sec. 4.68 of this part on the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective from August 30, 2002, to October 23, 2008).

7805
Scars, other.
Rate on limitation of function of part affected.

38 C.F.R. § 4.118, Diagnostic Code 7805 (effective from August 30, 2002, to October 23, 2008).

The revised rating criteria effective from October 23, 2008, are as follows:

7804
Scar(s), unstable or painful:


Five or more scars that are unstable or painful
30

Three or four scars that are unstable or painful
20

One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar
 
 
Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.


Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective October 23, 2008).

7805
Scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective October 23, 2008).

In this case, service treatment records show that in January 1980 the Veteran sustained a two and half to three inch laceration just above the right knee.  The wound was approximately a quarter inch deep.  The examiner noted the wound was cleaned and closed with six sutures.  The diagnoses included right knee laceration.  

VA records show that service connection has been established for residuals of a laceration wound to the right knee joint.  A noncompensable rating was assigned under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805.

VA examination in June 2008 revealed an eight centimeter (cm) by one cm scar to the right knee described as like a checkmark extending from the medial aspect of the knee and ending at the lateral aspect.  The scar was located on the anterior upper right knee.  There was no significant pain, but the scar was tender to the touch.  The examiner noted the texture of the skin was shiny and that the scar appeared to be superficial.  There was no evidence of adherence to underlying tissue, unstable scar, elevation or depression of the surface contour of the scar on palpation, underlying apparent soft tissue damage, inflammation, edema, keloid formation, induration of inflexibility, limitation of motion or function due to scarring, or disfigurement.  The diagnoses included degenerative joint disease of the right knee with noted physical and X-ray findings; however, no specific diagnosis as to the right knee scar was provided.

Based upon the evidence of record, the Board finds the Veteran's service-connected residuals of a laceration wound to the right knee joint are presently manifested by a superficial scar that is tender, but which is not unstable and which results in no limitation of function.  The June 2008 VA examination findings are persuasive as to the present level of disability due to the scar.  The Board notes that the applicable schedular rating criteria, including as revised, generally provide for a 10 percent rating with scars demonstrated to be tender or painful.  However, the right knee symptoms described by the Veteran or noted upon examination, other than tenderness to touch, are shown to be related to the Veteran's nonservice-connected right knee arthritis disability.  There is no probative evidence of more severe service-connected scar disability.  Therefore, the Board finds that entitlement to an increased 10 percent rating, but no higher, is warranted.

The Board further finds, however, that there is no evidence of any unusual or exceptional circumstances related to the service-connected residuals of a laceration wound to the right knee joint disability that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The service-connected disorder is adequately rated under the available schedular criteria and the objective findings of physical impairment are well documented.  

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Although the evidence indicates the Veteran is unable to engage in and maintain gainful employment as a result of his medical disabilities, the Board finds the overall evidence of record in this case is not indicative of a marked interference with employment as a result of the service-connected right knee scar disability on appeal.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for residuals of an injury to the left clavicle is denied.

Entitlement to a 10 percent rating for residuals of a laceration wound to the right knee joint is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


